Citation Nr: 1235377	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-43 711	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an initial compensable rating for status post amputation of the right foot second and third digits at the distal interphalangeal (DIP) joints.  



ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The November 2008 rating action granted service connection for status post amputation of the right foot second and third digits at the DIP joints and evaluated the disability as noncompensably disabling, effective July 18, 2008.  The February 2009 rating action confirmed the noncompensable evaluation.  


FINDING OF FACT

The Veteran's right foot disability, status post amputation of the right foot second and third digits at the DIP joints, does not involve the removal of the metatarsal head, but is productive of moderate symptomatology.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for the service-connected status post amputation of right foot second and third digits at the DIP joints have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5172, 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through an August 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the August 2008 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the August 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the August 2008 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available VA medical records and private treatment reports pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in October 2008 and September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and reflect that the examiners conducted a full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The Veteran contends that his service-connected status post amputation of the right second and third digits at the DIP joints is more disabling than reflected by the noncompensable disability rating initially assigned.  For the reasons that follow, the Board concludes that a compensable disability is warranted.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Veteran is currently assigned a noncompensable evaluation for his service-connected status post amputation of the right second and third digits at the DIP joints pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5172.  Under this diagnostic code, a noncompensable evaluation is assigned for amputation of a toe, other than the great toe, without metatarsal involvement.  A 20 percent evaluation is assigned for amputation of one or two toes, other than the great toe, with removal of the metatarsal head.  

The evidence of record reflects that the Veteran's service-connected right foot disability had symptomatology commensurate with a moderate foot injury, but not a moderately severe or severe foot injury.  During his October 2008 VA examination, the Veteran provided his medical history and explained how he was serving aboard the USS Wasp, when a hook holding a torpedo hatch broke causing the hatch to fall and land on his right foot.  According to the Veteran, this resulted in the amputation of the "distal tuft" of the second and third toes on his right foot, and his right foot was subsequently placed in a cast for one month.  While he was provided with a special boot to wear for a period of time thereafter, the Veteran maintains that he did not receive any care of any kind after the initial trauma/operation resolved.  According to the Veteran, he last received medical treatment for his right foot condition twenty-five to thirty years ago, and he was currently not receiving any treatment for, or restricted in his activities of daily living as a result of, his right foot condition.  The Veteran did however report increasing sensitivity when hunting in cold weather or walking on the beach.  

During the examination, the Veteran denied any symptoms of pain, swelling, heat, stiffness, or weakness, but did report symptoms of redness, fatigability and lack of endurance in his right foot while standing and walking.  According to the Veteran, his foot joint disease flares up once or twice a year, usually after exposure to cold weather, and can last one hour in duration.  These flare-ups are relieved in warmer temperatures.  According to the Veteran, his movement was not limited during these flare-ups, and he did not experience any limitation when standing or walking as a result of his right foot disorder.  Upon physical examination, the examiner observed no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing in the right foot.  The examiner further detected no evidence of malunion or nonunion of the tarsal or metatarsal bones.  After observing the Veteran's right foot, the examiner described an "[a]mputation of the distal aspects of toes 2,3 DIP joints" and noted that the "[s]tump [was] well healed [and] not tender."  The examiner further noted that the Veteran walked with a normal gait and had normal range of motion in his toes.  

The Veteran also underwent an X-ray of his feet, the results of which reflected an amputation of the second and third digits at the DIP joints.  The X-ray findings further revealed preserved joint spaces and intact bony structures.  Based on his review of the medical records and physical evaluation of the Veteran, the examiner diagnosed the Veteran with right foot amputation of 2nd and 3rd toe at DIP joints.  According to the examiner, the Veteran right second and third toe disability did not have a significant effect on his activities of daily living or his ability to perform his occupational duties as a machine repairman.  

The Veteran also submitted a letter from his private podiatrist, H.R., M.D., dated in January 2009.  According to Dr. R., the amputation of the distal phalanges of digits two and three of the Veteran's right foot had changed the entire biomechanics of his foot, thereby causing decreased dorsiflexion of his 2nd and 3rd metatarsophalangeal joints (MPJs).  Upon physical examination of the Veteran's right foot, Dr. R. noted that these joints were "jamming" and causing pain and discomfort whenever the Veteran squatted or walked.  Dr. R. acknowledged the fact that the Veteran worked as a machine repairman at John Deere Cylinder company, and noted that activities like squatting, climbing a ladder, and ambulating were all part of the Veteran's occupational duties.  The Veteran further relayed symptoms of pain when wearing the required steel toed shoes at his job.  According to Dr. R., the amputation of the distal phalanges of digits two and three of the right foot due to his traumatic in-service injury directly resulted in decreased motion of the 2nd and 3rd MPJs of the right foot, which thereby causes pain and discomfort whenever the Veteran squats, climbs ladders, and walks - all activities required for his job as a machine repairman.  

In his May 2009 notice of disagreement (NOD), the Veteran described the pain and discomfort he has experienced throughout the years as a result of his right second and third toe amputation.  According to the Veteran, he has a difficult time finding shoes that do not irritate the end of his toes, and he especially experiences pain when wearing steel toed shoes--a requirement at his job.  The Veteran described his toes as very tender and painful whenever he squats, knees or climbs a ladder.  

The Veteran was afforded another VA examination in September 2010, at which time he reported to have increasing pain in his right foot, and indicated that the pain caused by the amputation of his right second and third toes had worsened since the date of onset.  The Veteran specifically attributed the pain in his right foot to his work and described how his right foot and toes cramp up whenever he performs certain activities, such as climbing a ladder or squatting, at work.  According to the Veteran, he experiences moderate to severe pain whenever he stubs his toes, and any pain experienced in the right foot corresponds with the degree of activity he is participating in.  The Veteran further reported some degree of deformity in his right foot, adding that some of his remaining toes have moved.  

According to the Veteran, he experiences frequent "[p]hantom limb pain" in his right foot that is moderate in nature, and cold weather and exercise serve to precipitate his pain while rest helps alleviate it.  Upon physical evaluation of the Veteran, the examiner observed no evidence of limited motion or instability in the joint proximal to the amputation site.  The examiner further observed no signs of bone abnormality, or any abnormalities or complications at the amputation site.  The examiner did note that the second and third toes had been amputated through the distal phalanx.  Based on her discussion with, and examination of, the Veteran, the examiner diagnosed the Veteran with a "right [second and third] toe amputation, level of distal phalanx, distal to DIP, with residual pain and cramping."  The examiner further noted that this disability had a significant effect on the Veteran's ability to perform his occupational duties, due to his symptoms of pain and lack of stamina.  In addition, the examiner determined that the Veteran's right foot disability had a mild effect on his ability to exercise as well as his ability to participate in sports and recreational activities.  

As previously discussed, the Veteran is seeking an initial compensable evaluation for his service-connected status post amputation of right second and third digits at the DIP joints.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent rating, but no higher, for his service-connected disability.  

The Veteran is currently assigned a noncompensable disability rating for his amputation of the right second and third toes at the DIP joints under 38 C.F.R. § 4.71a, Diagnostic Code 5172.  As previously noted above, this code prescribes a noncompensable evaluation for amputation of a toe, other than the great toe, without metatarsal involvement.  A 20 percent evaluation is assigned for amputation of one or two toes, other than the great toe, with removal of the metatarsal head.  

Significantly, the medical evidence has consistently shown that the Veteran's second and third toes on his right foot were amputated at the distal interphalangeal joint, and the metatarsal joint was left intact.  As previously noted above, the October 2008 VA examiner noted that the "distal" aspect of the second and third digits of the right foot were amputated at the DIP joint.  In addition, report of the October 2008 X-ray of the right foot confirmed the amputation of the second and third digits "at the level of the DIP joints."  In diagnosing the Veteran, the September 2010 VA examiner determined that the second and third toe amputation of the right foot affected the distal phalanx up to DIP joint.  Because the evidence confirms that the metatarsal head was not removed as part of the surgery in service, accordingly, the record affords no basis for a compensable disability rating for amputation of the right second and third toes under Diagnostic Code 5172.  

Additionally, the Board finds no other related diagnostic codes pertaining to amputation of the toes that would result in a compensable evaluation.  A 10 percent rating is contemplated under 38 C.F.R. § 4.71a, Diagnostic Code 5173 (2011), with the amputation of three or four toes without metatarsal involvement, but there is no basis for applying Diagnostic Code 5173 in this case as only two of the Veteran's toes have been amputated.  In addition, Diagnostic Codes 5170 and 5171 are not applicable as only two of the Veteran's toes were amputated, and his great toe has not been amputated.  The Board also notes that the medical evidence does not indicate that the Veteran has flat foot, weak foot, claw foot, hallux valgus, hallux rigidus, hammer toes, or moderate malunion or nonunion of the tarsal or metatarsal bones related to the service-connected disability.  As such, a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5170, 5171, and 5173, or 38 C.F.R. § 4.72, Diagnostic Codes 5276-5278 and 5280-5283 is not warranted.  

However, under 38 C.F.R. § 4.72, Diagnostic Code 5284, a compensable 10 percent rating can be assigned for a foot injury that is moderate in nature.  In addition, a 20 percent rating is assignable for a moderately severe foot injury and a 30 percent rating is assignable for severe foot injuries.  See 38 C.F.R. § 4.712, Diagnostic Code 5284 (2011).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  Although the word "severe" is not defined in VA regulations, "severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

In summary, the Board finds that the Veteran's service-connected right foot disability does approximate the "moderate" level of disability pursuant to 38 C.F.R. § 4.72, Diagnostic Code 5284.  In particular, in the January 2009 letter, Dr. R. evaluated the Veteran and observed decreased dorsiflexion of the 2nd and 3rd MPJs and evidence of pain and discomfort whenever he walked or squatted due to his joints being jammed together.  According to Dr. R., squatting, walking and climbing a ladder are all activities the Veteran has no choice but to perform at his job, and he experiences pain and discomfort when performing these activities due to the amputation of the right second and third toes and consequent decreased motion of the second and third MPJs.  The September 2010 VA examiner further acknowledged objective evidence of residual pain and cramping associated with the amputated right second and third toes and noted that said disability had a significant effect on the Veteran's ability to perform his occupational duties.  Thus, the Board concludes that the Veteran's pain, decreased motion, and the restrictions placed on his activities of daily living and occupational duties are tantamount to the level of disability assignable for moderate foot injury under Diagnostic Code 5284.  For these reasons, the Board finds that 10 percent evaluation, and no higher, for the right second and third toe disability is warranted under 38 C.F.R. §  4.71a, Diagnostic Code 5284.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  As to whether the Veteran's service-connected right second and third toe disability rises to the level of 20 percent disabling or more under Diagnostic Code 5284, the Board finds that it does not as the Veteran does not experience pain, fatigue, weakness, and incoordination beyond what is contemplated by the 10 percent rating.  The Board acknowledges that the Veteran has pain as a result of his amputated second and third right toes.  However, the Board points out that this disability has not been described as "moderately severe."  Additionally, the Board notes that the Veteran is still able to work on a full-time basis despite his pain.  The salient point to be made is that, while painful, the September 2010 VA examiner observed no signs of limited motion or instability in the joints proximal to the amputation site.  Furthermore, the examiner noted that the right foot condition only had a mild effect on certain activities requiring extreme physical exertion, such as exercise and sports, but not day-to-day activities such as driving, walking or doing chores.  Consequently, an increased evaluation for the Veteran's service-connected status post amputation of right second and third digits at DIP joint is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the 10 percent rating assigned herein, and no higher.  

Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating for his service-connected amputation of the right second and third digits at the DIP joints at any point during the instant appeal, no staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board finds that the current 10 percent disability rating is appropriate for the entirety of the rating period.  38 C.F.R. § 4.72, Diagnostic Code 5284.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With regard to the Veteran's service-connected right second and third toe disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented; nor are there any other factors that take this disability outside the usual rating criteria.  The rating criteria for the Veteran's 10 percent disability rating assigned herein contemplate his symptoms, including painful motion and cramps, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.


ORDER

Entitlement to a 10 percent rating for service-connected status post amputation of the right foot second and third digits at the distal interphalangeal joints is granted, subject to the laws and regulations controlling the award of monetary benefits.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


